ORDER

PER CURIAM.
Appellant pled guilty to one count of attempted possession of cocaine, and was sentenced to four years imprisonment. Execution of his sentence was suspended and he received five years probation. Appellant violated his probation and his previous sentence of four years imprisonment was executed. Appellant was delivered into the custody of the Missouri Department of Corrections and five months later filed his Rule 24.035 motion for posteonviction relief. The motion was dismissed as untimely.
Judgment affirmed. Rule 84.16(b).